Order affirmed, with ten dollars costs and disbursements. It is probable that the Special Term, exercising its discretion, was not satisfied with the sufficiency of the affidavit of defendants’ attorney that the convenience of witnesses would be promoted by the granting of the motion. The deponent failed to specify the witnesses whom he had interviewed and to state the materiality of their evidence as a matter of personal knowledge. (See Pattison v. Hines, 105 App. Div. 282.) Thomas, Carr, Stapleton and Putnam, JJ., concurred; Jenks, P. J., not voting.